As filed with the Securities and Exchange Commission on October 1, 2012 File No. 333-177463 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A (Amendment No. 5) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AudioEye, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 20-2939845 (I.R.S.Employer Identification No.) 9070 S. Rita Road, Suite 1450 Tucson, Arizona 85747 (866) 331-5324 (Address, including zip code and telephone number, including area code, of registrant’s principal executive offices) Nathaniel T. Bradley 9070 S. Rita Road, Suite 1450 Tucson, Arizona 85747 (866) 331-5324 (Name, address, including zip code and telephone number, including area code, of agent for service) Copies to: David L. Ficksman TroyGould PC 1801 Century Park East, Suite 1600 Los Angeles, California 90067 Approximate date of commencement of proposed sale to public:Approximate date of commencement of proposed sale to the public: As soon as practicable after the registration statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, as amended (the “Securities Act”), check the following box: þ If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and“smaller reporting company” in Rule12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of each Class of Security being registered Amount to be Registered (1) Proposed Maximum Offering Price Per Security Proposed Maximum
